United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Edward Daniel, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1158
Issued: December 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 9, 2007. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that an overpayment of
$5,606.57 was created during the period January 14 to March 20, 2004; (2) whether the Office
properly determined that appellant was at fault in creating the overpayment; and (3) whether the
Office properly found that the overpayment should be recovered by deducting $250.00 from
appellant’s continuing compensation payments.
FACTUAL HISTORY
On a prior appeal the Board remanded the case to the Office to include the OWCP File
No. 162065235, as the issues in the case clearly involved this claim.1 Appellant has filed a
1

Docket No. 06-1489 (issued February 28, 2007).

number of claims, but the issues on this appeal concern two separate claims. On October 1, 1993
he filed an occupational claim alleging that he sustained bilateral wrist injuries as a result of his
federal employment as a mail handler. The Office accepted that appellant sustained bilateral
wrist sprains and bilateral de Quervain’s tenosynovitis. By decision dated March 28, 1996, the
Office issued a schedule award for an 18 percent left upper extremity impairment and 12 percent
for the right upper extremity. On March 4, 1997 the Office issued a schedule award for a 39
percent permanent impairment to the right arm. By decision dated August 1, 2001, the Office
issued a schedule award for a 12 percent left upper extremity permanent impairment and 8
percent for the right upper extremity.
By decision dated August 30, 2002, the Office issued a schedule award for an additional
21 percent permanent impairment to the left arm and 6 percent for the right arm. The period of
the award was 84.24 weeks from August 28, 2002 to April 8, 2004.
On September 30, 2003 appellant filed an occupational claim for a left shoulder injury.
The Office accepted this claim for a left rotator cuff tear. Appellant began receiving
compensation for temporary total disability as of January 14, 2004.
In a letter dated May 28, 2004, the Office notified appellant of a preliminary
determination that an overpayment of $5,606.57 was created. The Office stated that appellant
had received compensation for wage loss during a period he was receiving a schedule ward. The
Office found that appellant was at fault in creating the overpayment as he accepted payments he
knew or should have known were incorrect.
Appellant requested a hearing before an Office hearing representative, which was held on
March 22, 2005. By decision dated September 14, 2005, the hearing representative finalized the
preliminary overpayment determinations. The hearing representative indicated that appellant
was receiving schedule award payment for bilateral arm impairment from January 14 to
March 20, 2004, at the same time he received compensation for wage loss for the left shoulder, a
part of the left upper extremity. According to the hearing representative, appellant accepted
payments he knew or should have known were incorrect. With respect to repayment, the hearing
representative found that $250.00 should be deducted from appellant’s continuing compensation
payments.
Following the Board’s February 28, 2007 order, the Office issued a March 9, 2007
decision on the merits of the claim. The Office denied modification of the overpayment
determinations.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section provides:
“While an employee is receiving compensation under this subchapter or if he has
been paid a lump sum in commutation of installment payments until the
expiration of the period during which the installment payments would continued,

2

he may not receive salary, pay or remuneration of any type from the United
States, except-(1) in return for service actually performed;
(2) pension for service in the Army, Navy or Air Force;
(3) other benefits administered by the Veterans Administration (VA)
unless such benefits are payable for the same injury or the same death; and
(4) retired pay, retirement pay, retainer pay or equivalent pay for service in
the Armed Forces or the uniformed services, subject to the reduction of
such pay in accordance with section 5532(b) of tile 5, United States
Code.”
The Act further provides that “compensation” includes “the money allowance payable to
an employee or his dependents and any other benefits paid for from the Employees’
Compensation Fund, but this does not in any way reduce the amount of monthly compensation
payable for disability or death.”2
ANALYSIS -- ISSUE 1
The case record indicated that appellant was receiving compensation payment pursuant to
an August 30, 2002 schedule award. The period of the award was from August 28, 2002 to
April 4, 2004. Appellant filed a claim for a left shoulder injury and from January 14 to
March 20, 2004, he received compensation for wage loss pursuant to that claim.
As 5 U.S.C. § 8116 clearly states, an employee who is receiving compensation benefits is
not entitled to any other remuneration from the United States, except under the specified
circumstances. None of the circumstances are implicated in the present case. Appellant was
receiving compensation pursuant to the August 30, 2002 schedule award and during the period of
the award he would not be entitled to compensation for wage loss. While both the Office and
appellant argue over whether the schedule award was for the same part of the body, this is not
the issue. Section 8116 does not make a distinction between compensation received for the same
injury and compensation received for different injuries.3 If appellant is receiving compensation
under the Act for any employment injury, he or she is not entitled to remuneration of any type
from the United States, unless one of the specific exceptions is applicable.
The Board therefore finds that during the period January 14 to March 20, 2004 appellant
was not entitled to compensation for wage loss pursuant to the left shoulder claim, because he
was currently receiving compensation pursuant to a schedule award. The Office indicated that
appellant received $5,606.57 in wage-loss compensation during the applicable period and there is
no contrary evidence. This amount represents an overpayment of compensation.
2

5 U.S.C. § 8101(12).

3

The reference to the “same injury” occurs with respect to VA benefits.

3

LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act4 provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”5 No waiver of an overpayment is possible if the claimant is at fault in
creating the overpayment.6
On the issue of fault 20 C.F.R. § 10.433 provides that an individual will be found at fault
if he or she has done any of the following: “(1) made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known was incorrect.”
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in that he accepted a payment he knew or
should have known was incorrect. There is no evidence in the record, however, to support the
Office’s finding. No specific evidence was cited by the Office to show why appellant knew or
should have known the compensation for wage-loss payments he received from January 14 to
March 20, 2004 were incorrect. The Office did not notify appellant of the provisions of 5 U.S.C.
§ 8116 and, as the above discussion illustrates, the Office itself did not fully understand the
relevant law with respect to receipt of compensation payments pursuant to a schedule award and
compensation for wage loss. There is no probative evidence establishing that appellant accepted
payments he knew or should have known were incorrect.
The case will be remanded to the Office for a proper decision with respect to waiver of
the overpayment. After such further development as the Office deems necessary, it should issue
an appropriate decision. The Board will not address the repayment of compensation issue at this
time.
CONCLUSION
Appellant received compensation pursuant to a schedule award at the same time he
received compensation for wage loss and an overpayment of $5,606.57 was created. There is no
evidence that appellant was at fault in creating the overpayment and the case will be remanded
for further development as to waiver of the overpayment.

4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8129(b).

6

Gregg B. Manston, 45 ECAB 344 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 9, 2007 is affirmed with respect to an overpayment of
$5,606.57. The decision is set aside and the case remanded for further action consistent with this
decision of the Board with respect to waiver of the overpayment.
Issued: December 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

